Title: From John Adams to the Duc de La Vauguyon, 19 February 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Sir
Amsterdam Feb. 19. 1781

As I have been informed that your Excellency has had occasion, lately to enquire, whether any Person now in the Republick had Authority to treat in Behalf of the United States of America with the States General of the United Provinces, I beg Leave to lay before you, a Copy of a Commission, which I have the Honour to hold from Congress.
Your Excellency will observe that in this Commission, I have not the Title of Ambassador, Envoy of Minister Plenipotentiary: but only that of Agent to negotiate a Loan: Nevertheless, the Power is full to do every Thing necessary to effect the Loan; and to this Purpose to treat with any Body Politick, and the Promise of Congress is absolute to ratify in good Faith whatever may be done, in the Premises or relating thereto.
Your Excellency will observe also, that there is no express mention in the Commission of a Treaty of Amity and Commerce nor a Treaty of Alliance offensive and defensive. Yet, if Such a Treaty should be necessary to accomplish a Loan, I suppose the Power is sufficient to negotiate and execute it, and Accordingly I Should not hesitate to enter into Conferences upon the subject, with Persons properly Authorized and even to execute in all the Forms a Treaty, one Article of which should be a Loan to the United States.
A Case, or indeed Several Cases may happen in a short time, in which it would be proper to carry into Execution that Article of the Treaty of Alliance between France and the United States, which Stipulates, that other Powers shall be invited to acceed to that Alliance. The Time may Soon arrive in which it would be proper to invite the states General, to such an Accession. I should not Scruple to join Submit to your Excellencys Consideration whether, the inclosed Commission would not be Authority sufficient for me to undertake to represent the United States for such a Purpose Provided a Loan to the United States were made one Article of the Treaty. If your Excellency should be of this opinion, I shall be ready to act in Concert with you whenever the King shall judge proper to commence the Negotiation.

Your Excellency will excuse, my not Writing in French, as I am not a Sufficient Master of that Language, to write in it.

I have the Honour to be, with great Respect, your Excellencys most obedient and most humble servant
